Title: To James Madison from George Joy, 5 October 1807
From: Joy, George
To: Madison, James



Dear Sir,
London 5 Octr. 1807

I wrote you the 26. Aug. lst. Pr America, 2nd Pr Resistance; both via New York.  To judge by the Winds here the former of these Ships can have made but little progress; the latter is still in the Downs.  Altho’ I was not then so sanguine in my hopes of a pacific adjustment of this business as Mr. Monroe; I have since had reason to be still less so.  I was in the Country when the Revenge arrived and for some days after, and could receive little information, except from the public prints.  By these, tho’ a bad Barometer, I could perceive that Mr. M. had proposed his Plan of accommodation respecting the seamen; and on my return I made it my first object to ascertain from himself, as far as Propriety would allow, with what success.  He was ill & for several days I could not see him.  He was not quite recovered when I did; but the public mind had been much agitated for several Days, & particularly the preceeding, which induced him to make an Effort to see a number of his friends.  He had however received no Answer from the Cabinet as had been reported; neither did he believe they had yet come to any resolutions in their own Councils.  On leaving him I sought information from other sources; but could not find that anything had been resolved on.  I was advised, but not as a thing I ought to depend on, that some Idea was entertained of a measure to render the neutral trade tributary to the "Lords of the Ocean" and that it was expected the Americans would submit to it.  As this was neither official nor confidential Communication, I gave it but slight attention; tho I passed it to Mr. Monroe as matter of Rumour
A 14night since, on hearing that Mr. M. had rec’d an unfavorable answer I again called on him: I deprecated all idea of receiving information from him which might not be communicated to any one; determined not to be the depository of state secrets: He found no difficulty in saying that nothing final had been done; determined when anything was that he could with propriety communicate to any of his friends, to say it to all; which I thought very correct and am very confident he will abide by; and expected this would be in about a week.  In general Conversation he now assented to my opinion, that if an amicable adjustment were not concluded, the West India Interest would be the real, whatever might be the ostensible obstacle; or rather a Combination of causes;  I could easily perceive that he thought the administration influenced by public Reports and opinions; some of which, from our own Countrymen here, I have endeavoured to suppress.  The Currency on the Exchange I found to be warlike; and being advised from other sources of a Vacillation in the Cabinet, I found means to thrust under their noses the enclosed Extracts from a work which I was hastily preparing for the Press.  I could not have it in print before the time when their answer was expected; and indeed from the time I was assured of their wavering I was rather pushed to have it transcribed.  I did not choose to be known; but accompanied the Notes with an averment that the writer, who was of no party, was uninfluenced by any 2nd. opinion; and that his writing was unknown and unsuspected by any other person living except the Amanuensis, a mere copying Machine.  4 Days are now elapsed since they have had them in possession: whether they have been or will be of any use God only knows: I expect precious little from them; and if I were not assured they were puzzled, I should look for less i. e. nothing.  The Gazette of saturday however has gone by in the mean time without answering the rigourous blockade of all french ports and ports under the Controul of France which was threatened all the week and very generally expected.  Whether I shall proceed to the publication of the work I am not now determined.  ’twere better rest, perhaps where it is.  Nous verrons.  If Mr. M. had received anything definitive and communicable as late as this morning, I have no doubt I should have known it.  I mention this as he may not perhaps write by this Conveyance.  I have not seen him since the time abovementioned.  He has not the most remote Idea of what I have been doing: I hold it improper that he should at this moment: and tho’ I may probably hear from him, as promised, I mean not to see or confer with him at present.  God grant the Horrors of War may be averted and the true dignity of the Country preserved.  Ever and most truly, Dear Sir, Your friend & Servt.

Geo. Joy

